Exhibit 10.3
Director* Compensation Summary
Meeting Fees
Directors of Mountain National Bancshares, Inc. (the “Company”) are paid $800
for each Board meeting attended. The Chairman of the Board receives a fee of
$1,700 for each Board meeting attended.
Directors are reimbursed for their expenses incurred in connection with their
activities as the Company’s directors.
Committee Meeting Fees
Each director receives $225 for each Executive Loan Committee meeting attended
and $180 for each other Board committee meeting attended.
Equity Compensation
Each director is eligible to participate in the Company’s Stock Option Plan.
The foregoing information is summary in nature. Additional information regarding
director compensation will be provided in the Company’s proxy statement to be
filed in connection with the 2010 annual meeting of the Company’s shareholders.

      *   Includes directors that are also employees of the Company.

Named Executive Officer Compensation Summary
The following table sets forth the current base salary paid to Dwight Grizzell,
the Company’s President and Chief Executive Officer, Grace D. McKinzie, the
Company’s Executive Vice President-Chief Lending Officer, and Michael Brown, the
Company’s Executive Vice President-Chief Operating Officer, during the year
ended December 31, 2009.

                  Executive Officer   Current Salary     Bonus  
Dwight B. Grizzell, President
  $ 247,910     $ 600  
Grace D. McKinzie
  $ 159,697     $ 5,600  
Michael Brown
  $ 160,294     $ 5,600  

In addition to their base salary, Messrs. Grizzell and Brown and Ms. McKinzie
are also eligible to:

  •  
Participate in the Company’s cash bonus plan;
    •  
Participate in the Company’s equity incentive programs, which currently involves
the award of stock options pursuant to the Company’s Stock Option Plan; and
    •  
Participate in the Company’s broad-based benefit programs generally available to
its employees, including health, disability and life insurance programs and the
Company’s 401(k) Plan.

The foregoing information in summary in nature. Additional information regarding
the named executive officer compensation will be provided in the Company’s proxy
statement to be filed in connection with the 2010 annual meeting of the
Company’s shareholders.

 

 